United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOOD SAFETY & INSPECTION SERVICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John M. Lefler, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-738
Issued: November 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2011 appellant filed a timely appeal from the August 9, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for a
May 28, 2009 work injury. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on May 28, 2009.
FACTUAL HISTORY
On May 29, 2009 appellant, then a 45-year-old food inspector, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a work-related injury to his neck, back, left arm
1

20 C.F.R. § 8101 et seq.

and left side at 2:20 p.m. on May 28, 2009. He was waiting to park in his car when a car backing
out of a parking spot struck his front driver’s side door and front left fender. Appellant first
stopped work for various periods beginning May 29, 2009. On a Form CA-1, John Warhol, a
supervisor, stated that appellant’s regular work hours were from 3:41 p.m. to 12:11 a.m. He
contended that appellant did not sustain injury while in the performance of duty on May 28, 2009
noting, “Car accident in parking lot.”
In a June 9, 2009 letter, OWCP requested that appellant submit additional factual
evidence in support of his claim.
Appellant submitted medical evidence including return-to-work forms, dated in
June 2009, which were completed by Dr. J.P. Meyer, an attending Board-certified
anesthesiologist.
An OWCP claims examiner requested that the employing establishment answer questions
regarding the parking lot where the May 28, 2009 accident occurred and the circumstances for
appellant’s presence at work prior to his start time. In a June 4, 2009 statement, Steve
Cockerham, a supervisor, stated that the parking lot where the accident occurred was on the
premises but was owned and operated by a private company. The employing establishment had
a designated parking area for inspection personnel and employing establishment employees were
required to park in this area. Mr. Cockerham noted that appellant’s official tour of duty was
from 3:41 p.m. to 12:11 a.m. He stated that sometimes there was a brief block of scheduled
overtime prior to the start of the shift, so appellant might have been required to be on the floor by
3:29 p.m. if he was assigned to the head or viscera inspection stations on May 28, 2009.
According to the time of accident recorded on the Form CA-1, appellant was present in the
parking lot over one hour before his scheduled time to report for duty. He stated that inspectors
arrived at the facility in order to prepare for work at their discretion and the employing
establishment did not dictate the time they arrived before their shift started. Some inspectors
showed up at work more than 30 minutes before their shifts started and many employees had
personal reasons for doing so. Moreover, many inspectors showed up less than 30 minutes
before their scheduled start times.
Appellant was also asked to address the circumstances of his early arrival to work on
May 28, 2009. In a June 2009 response, he stated that he lived 20 miles from the plant where he
worked and, because he lived in a farming area, he normally left early to be on time in case a
farmer with equipment would be in front of him and he would be unable to pass. Appellant
stated that parking was very limited at the work site and that he had to be ready and “on the line”
for his 3:29 p.m. start time. He stated that he allowed 20 to 25 minutes to change his clothes and
check his equipment and 10 to 15 minutes to catch up on paperwork and check for new
directives. Appellant submitted additional medical evidence in support of his claim.
In a June 19, 2009 statement, Lyle Johnson, Jr., a coworker stated that he entered the
employing establishment’s parking lot on May 28, 2009 and stopped about one car length behind
appellant’s car. He observed that, while appellant was waiting for a parking space to open up to
his right, a car backed directly into the left front fender of appellant’s car.

2

In a July 13, 2009 decision, OWCP denied appellant’s claim. It noted that the course of
employment for an employee having a fixed time and place of work embraced a reasonable time
interval before official working hours while the employee was on the premises engaged in
preparatory or incidental acts.2 It was found that appellant’s injury did not occur within a
reasonable time interval before official working hours while performing acts incidental to his
employment.
Appellant requested reconsideration of his claim. Counsel prepared a brief in which he
cited federal and state case law in support of his argument that appellant sustained an injury in
the performance of duty on May 28, 2009. He argued that the facts of appellant’s case were
different than those of the Holst case cited by OWCP in its July 13, 2009 decision. Appellant
submitted additional medical reports in support of his claim, including treatment reports of
Dr. Meyer.
In a June 2, 2010 statement, appellant noted that at times he was required to start work
earlier than his normal start time and he frequently was not notified of the earlier start time until
he had actually arrived at the work site and there were only a few minutes left before the new
start time. He listed 10 dates between January and June 2009 when he had start times that were
earlier than his usual start time. Appellant did not address whether he was required to start work
early on May 28, 2009.
In a July 12, 2010 letter, an employing establishment official stated that inspectors were
not compensated for any time prior to their shift start times and were only required to be on the
line at the designated shift start time. She noted that, as acknowledged by appellant, there was
no requirement that he had to start work early for any reason on May 28, 2009, the date of the
accident. The employing establishment contended that appellant arrived at work on May 28,
2009 “an excessive amount of time before the start of the shift.”
In an August 9, 2010 decision, OWCP affirmed the July 13, 2009 decision.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” has been interpreted by the Board to be the
equivalent of the commonly found prerequisite in workers’ compensation law of “arising out of
and in the course of employment.”4 The phrase “in the course of employment” is recognized as
relating to the work situation, and more particularly, relating to elements of time, place and
circumstance. To arise in the course of employment, an injury must occur at a time when the
employee may reasonably be said to be engaged in the master’s business, at a place where he
may reasonably be expected to be in connection with the employment and while he was

2

For this proposition, OWCP cited Mark C. Holst, 39 ECAB 496 (1988).

3

5 U.S.C. § 8102(a).

4

Charles Crawford, 40 ECAB 474, 476-77 (1989).

3

reasonably fulfilling the duties of his employment or engaged in doing something incidental
thereto.”5
The Board has accepted the general rule of workers’ compensation law that an injury
sustained by an employee having fixed hours and place of work while going to or coming from
work is generally not compensable because it does not occur in the performance of duty.
Exceptions to the rule have been declared by the courts and workers’ compensation agencies.
One such exception almost universally recognized is the premises rule: an injury that occurs to
an employee going to or coming from work before or after working hours or at lunch, while on
the premises of the employer, is compensable. However, the occurrence of an incident on the
employing establishment premises which leads to an injury is not sufficient, in itself, to give rise
to coverage under FECA as the employee must show not only that the injury encompasses the
work setting but also that the employment caused the injury.6 The facts must show that the
injury was sustained within a reasonable time interval of work and that a substantial employer
benefit was derived or an employment requirement gave rise to the injury.7
In T.F.,8 the employee sustained injury when she tripped on a loose floor tile some 25
minutes before her work shift began at 6:00 a.m. She was on the premises of her employer in the
vicinity of her work cubicle. The Board affirmed the denial of compensability under the statute,
noting that the reasons given by the employee for her early arrival at work included being able to
find a good parking place, drink coffee, eat breakfast and put her lunch away. The activities in
which she was engaged at the time of injury were found personal to the employee and not
reasonably incidental to the work of her employer. Moreover, the Board noted that her presence
at the premises some 25 minutes prior to the commencement of her work shift did not constitute
a reasonable interval under the circumstances. The employee’s presence was not required by her
employer, did not pertain to preparatory activities reasonably incidental to her employment as a
tax examiner, or provide a substantial benefit to her employer.
ANALYSIS
On May 29, 2009 appellant filed a traumatic injury claim alleging that he sustained a
work-related injury to his neck, back, left arm and left side at 2:20 p.m. on May 28, 2009. He
was waiting in his car for a parking spot when a car backing out from a spot hit his car on the

5

Mary Keszler, 38 ECAB 735, 739 (1987).

6

See Howard M. Faverman, 57 ECAB 151 (2005).

7

See William W. Knispel, 56 ECAB 639 (2005); Venicee Howell, 48 ECAB 414 (1997); Arthur A. Reid, 44
ECAB 979 (1993); Nona J. Noel, 36 ECAB 329 (1984). Compare John F. Castro, Docket No. 03-1653 (issued
May 14, 2004) with George E. Franks, 52 ECAB 474 (2001). In cases concerning what constitutes a reasonable
interval before or after work, the Board has been influenced by the activities engaged in by the employees before or
after work. In Howell, the Board found coverage when the employee was injured five minutes after work while
performing the incidental task of submitting a job bid. However, in Noel, the Board denied coverage when the
employee was injured 90 minutes before work while engaging in the personal activity of eating breakfast.
8

Docket No. 09-154 (issued July 16, 2009).

4

front driver’s side door. The record reflects that appellant’s usual tour of duty was from 3:41
p.m. to 12:11 a.m.9
The record establishes that the incident in this case occurred as alleged on the premises of
the employing establishment. This factor alone, however, is not sufficient to establish
entitlement to benefits as the concomitant requirement of an injury arising out of the employment
must be shown, and this encompasses not only the work setting but also that the employment
caused the injury. In order for an injury to be considered as arising out of the employment, the
facts of the case must show that the injury occurred within a reasonable time interval of work
and that a substantial employer benefit was derived or a work requirement gave rise to the
injury.10
The Board finds that, at the time of the injury, appellant was not on the employing
establishment premises for reasons related to work. The record reflects that his injury occurred
about 80 minutes before the start of his regular shift. Appellant stated that he lived 20 miles
from the plant where he worked and indicated that, because he lived in a farming area, he
normally left early to be on time in case a farmer with equipment would be in front of him and he
would be unable to pass. He indicated that parking was very limited at the work site and that he
had to be ready and “on the line” for start time. The Board notes that appellant’s wish to avoid
being detained by slow moving traffic and to find a parking space at work are purely personal
reasons for showing up early at work.11 Appellant also generally claimed that he tended to show
up early at work to perform activities such as changing clothes, checking machinery, catching up
on paperwork and checking for new directives, but there was no requirement that he arrive early
to work to perform these activities. He was not performing such dates when the injury occurred
about 80 minutes before his tour of duty began on May 28, 2009.
What constitutes a reasonable interval depends not only on the length of time involved,
but also on the circumstances occasioning the interval and nature of the employment activity.
The record reveals that appellant was not required to be at work prior to about 3:41 p.m. on
May 28, 2009. Appellant did not advise his supervisor of any condition that required him to be
on the premises prior to his official hours in order to prepare for his daily work duties.
Accordingly, the Board finds that his presence on the premises about 80 minutes prior to

9

Although on some days appellant was required to start work at a slightly earlier time, there is no evidence that
this was the case on May 28, 2009.
10

See supra notes 6 and 7.

11

See T.F, supra note 8.

5

the commencement of his tour of duty on May 28, 2009 did not constitute a reasonable interval
before the start of the work shift, under the circumstances of this case.12
Appellant’s arrival at the employing establishment prior to official starting time does not
automatically place his activities outside the scope of the employment. However, his actions at
the time of his accident on May 28, 2009 did not further the employer’s business or provide a
substantial benefit to the employer. Appellant’s presence on the premises at the time of the
claimed injury was not required as a condition of his employment, nor was he involved in any
preparatory activity reasonably incidental to his employment activities on May 28, 2009. He
chose to arrive at the employing establishment early as a matter of personal convenience.
Appellant generally indicated that he tended to arrive early at work to perform activities that he
felt prepared him for the workday, but he was not required to do so and he was not performing
any preparatory or incidental actions at the time of his accident.
Counsel contended that appellant sustained an injury while in the performance of duty on
May 28, 2009.13 However, the Board has long held that entitlement to benefits under statutes
administered by other federal or state agencies does not establish entitlement to benefits under
FECA.14
There is no evidence that appellant’s injury resulted from any employment-related
factors. Thus, the Board finds that he has failed to establish that he sustained an injury in the
performance of duty on May 28, 2009.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on May 28, 2009.

12

See T.F, supra note 8 where the Board found that the claimant’s arrival at work 25 minutes before her start time
was not a reasonable interval.
13

Counsel argued that the facts of appellant’s case were different than those of Mark C. Holst, supra note 2, a
case he believed OWCP relied on to deny appellant’s claim. However, OWCP only cited this case for the general
proposition that the course of employment for an employee having a fixed time and place of work embraced a
reasonable time interval before official working hours while the employee was on the premises engaged in
preparatory or incidental acts.
14

See Donald Johnson, 44 ECAB 540, 551 (1993).

6

ORDER
IT IS HEREBY ORDERED THAT the August 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

